 



EXHIBIT 10.1
EMPLOYMENT AGREEMENT
     EMPLOYMENT AGREEMENT (“Agreement”) effective as of March 6, 2006 (the
“Effective Date”) between HARRIS INTERACTIVE INC., a Delaware corporation
(“Company”), and RONALD E. SALLUZZO (“Executive”).
1. CAPACITY AND DUTIES
     1.1 Employment; Acceptance of Employment. Company hereby employs Executive
and Executive hereby accepts employment by Company for the period and upon the
terms and conditions hereinafter set forth.
     1.2 Capacity and Duties.
          (a) Executive shall serve as the Executive Vice President, Chief
Financial Officer, Secretary, and Treasurer of the Company. Executive shall
perform duties and shall have authority as may from time to time be specified by
the Chief Executive Officer and the Board of Directors of Company (the “Board”).
Executive’s title and duties may be changed from time to time by the Chief
Executive Officer and the Board; provided, however, that (i) Executive’s
position, authority, duties, and responsibilities shall be no less senior and
executive in nature than those of Chief Financial Officer and shall be
consistent with those of a chief financial officer of a public company of the
size and type similar to the Company, (ii) the duties assigned to the Executive
shall be in all respects consistent with all applicable laws and regulations,
and (iii) Executive’s title shall include at least “Chief Financial Officer”.
Executive will report to the Chief Executive Officer of the Company.
          (b) Executive shall devote full time efforts to the performance of
Executive’s duties hereunder, in a manner that will faithfully and diligently
further the business and interests of Company; provided, however, that nothing
in this Section 1.2(b) shall prevent or limit the Executive from serving on
boards of directors (or similar governing bodies) of non-profit entities and,
subject to prior mutual agreement with the Chief Executive Officer, on one
public company board.
          (c) Executive acknowledges that Company’s reputation is important in
the continued success of its business, and agrees that he will not discuss or
comment in such a manner as may adversely impact the reputation or public
perception, or otherwise disparage, Company or its officers, employees, or
directors in any manner; provided, however, that Executive may make such
disclosures as may be required by law. Company acknowledges that Executive’s
reputation is important to his continued success. Company agrees that it will
not, and that it will use all reasonable efforts to cause its officers,
employees, and directors not to, defame, disparage, or otherwise discuss or
comment about Executive in such a manner as may adversely impact his reputation
or public perception; provided, however, that Company may make such disclosures
as may be required by law.
2. TERM OF EMPLOYMENT
     2.1 Term. The term of Executive’s employment hereunder, for all purposes of
this Agreement, shall commence on the Effective Date (the “Commencement Date”)
and continue

1



--------------------------------------------------------------------------------



 



through and including the earliest to occur of (i) June 30, 2007, if and as
further extended to subsequent June 30ths as provided in this Section 2.1,
(ii) the date on which Executive dies, and (iii) the date on which either the
Company or Executive terminates Executive’s employment for any reason (the
“Termination Date”). Except as hereinafter provided, on June 30, 2007 this
Agreement shall be automatically extended for an additional one-year term, and
if so extended shall be automatically extended for successive additional
one-year terms, unless either the Executive or Company shall have given the
other written notice of nonrenewal of this Agreement at least three (3) months
prior to June 30, 2007, or if applicable any one-year extension term then in
effect. If written notice of nonrenewal is given as provided above, Executive’s
employment under this Agreement shall terminate on June 30, 2007, or if the term
of this Agreement has automatically renewed, on the June 30 immediately
following the date of the non-renewal notice.
3. COMPENSATION
     3.1 Base Compensation. As compensation for Executive’s services, Company
shall pay to Executive base compensation in the form of salary (“Base
Compensation”) in the amount of $325,000 per annum. The salary shall be payable
in periodic installments in accordance with Company’s regular payroll practices
for its executive personnel at the time of payment, but in no event less
frequently than monthly. The Compensation Committee of the Board shall review
Base Compensation periodically for the purpose of determining, in its sole
discretion, whether Base Compensation should be adjusted; provided, however,
that Executive’s Base Compensation shall not be less than $325,000.
     3.2 Signing and Performance Bonus.
          (a) As additional compensation for the services rendered by Executive
to Company, Executive shall be paid a signing bonus of $50,000 payable on
June 30, 2006 provided only that a Termination Date has not yet occurred caused
by a termination by the Company for Cause or a termination by the Executive
without Good Reason.
          (b) For fiscal years ending after July 1, 2006, as additional
compensation for the services rendered by Executive to Company Executive shall
be paid a performance bonus (“Performance Bonus”) payable in full at the same
time as payment of other executive bonuses by the Company (generally targeted
for payment within ninety (90) days after the end of the relevant fiscal year of
the Company). The Performance Bonus award criteria and amounts shall be those
established on an annual basis by the Compensation Committee of the Board of
Directors of the Company based upon performance guidelines established for
executive officers of the Company; provided, however, that the target bonus for
Executive for the fiscal year ending June 30, 2007 shall be $150,000 provided
that performance guidelines are met. No bonus will be due in the event that
award criteria established by the Compensation Committee are not met.
     3.3 Employee Benefits. Executive shall be entitled to participate in such
of Company’s employee benefit plans and benefit programs, including medical,
hospitalization, dental, disability, accidental death and dismemberment and
travel accident plans and programs, as may from time to time be provided by
Company for its senior executives generally. In addition, Executive shall be
eligible to participate in all pension, retirement, savings and other

2



--------------------------------------------------------------------------------



 



employee benefit plans and programs maintained from time to time by Company for
the benefit of its senior executives generally. Company shall have no
obligation, however, to maintain any particular program or level of benefits
referred to in this Section 3.3.
     3.4 Vacation. Executive shall be entitled to the normal and customary
amount of paid vacation provided to senior executive officers of the Company,
but in no event less than 20 days during each 12-month period. Any vacation days
that are not taken in a given 12-month period shall accrue and carry over from
year to year up to a maximum aggregate of 5 days. The Executive may be granted
leaves of absence with or without pay for such valid and legitimate reasons as
the Board in its sole and absolute discretion may determine, and is entitled to
the same sick leave and holidays provided to other executive officers of
Company.
     3.5 Expense Reimbursement.
          (a) Company shall reimburse Executive for all reasonable and
documented expenses incurred by him in connection with the performance of
Executive’s duties hereunder in accordance with its regular reimbursement
policies as in effect from time to time.
          (b) The Company shall reimburse the Executive for his reasonable costs
up to a maximum of $10,000 incurred in the negotiation of this Employment
Agreement and the related agreements related to stock options granted to
Executive on the Effective Date.
          (c) The Company shall reimburse Executive for (i) reasonable
relocation expenses, up to a maximum of $40,000, in connection with this
relocation from Potomac, Maryland to Rochester, New York, and (ii) for periods
prior to June 30, 2006, reasonable expenses for travel between his home in
Potomac, Maryland and the Company’s headquarters in Rochester, New York and for
temporary accommodations in Rochester, New York. In addition, the Company will
pay to Executive a gross-up amount equal to the amount necessary to offset any
applicable federal and state income taxes incurred by Executive by reason of
Harris’s payment of the relocation expenses described in subsection (i) above
(but not including any additional amount to offset any taxes on the gross-up
amount paid pursuant to this clause).
     3.6 Stock Options.
          (a) On the Effective Date, the Company shall grant Executive options
to purchase 350,000 shares of the Company’s stock with an exercise price equal
to the fair market value of the stock as of the close of trading on the
Effective Date.
          (b) The options described in Section 3.6(a) shall be granted under and
pursuant to the Non-Qualified Stock Option Agreement annexed hereto as
Exhibit A. The Company agrees to file, as soon as practicable after the
Effective Date, to the extent it is then eligible to do so, a Form S-8
registration statement covering the shares of Company common stock underlying
the options. The Company is eligible to file Form S-8 registration statements on
the date of this Agreement.
     3.7 Term Life Insurance. In addition to the Company-paid life insurance
made available to senior executives of the Company generally, the Company shall
provide Executive with $250,000 face value of term life insurance as soon as
reasonably practical after the date of this Agreement. Upon the request of the
Executive made in connection with a Termination Date, the Company shall take all
reasonable steps to provide Executive the right to continue such life insurance
at his own expense after the Termination Date.
     3.8 Withholding. All payments under this Agreement shall be subject to any
required withholding of Federal, state and local taxes pursuant to any
applicable law or regulation.

3



--------------------------------------------------------------------------------



 



4. TERMINATION OF EMPLOYMENT
     4.1 Accrued Obligations. For purposes of this Agreement:
          (a) “Accrued Base Obligations” shall mean amounts for Base
Compensation, expense reimbursement, and employee benefits which have accrued,
vested, and are unpaid as of the Termination Date.
          (b) “Accrued Bonus Obligations” shall mean:
               (i) any unpaid Performance Bonus earned for any fiscal year
ending on or after July 1, 2006 and before the Termination Date,
               (ii) for the year in which the Termination Date occurs if the
Termination Date is subsequent to June 30, 2006, a prorated Performance Bonus
for the partial-year period ending before the Termination Date if the
Termination Date occurs in the last six months of the applicable fiscal year
calculated by annualizing the short period before termination, and no prorated
Performance Bonus if the Termination Date occurs in the first six months of the
applicable fiscal year, and
               (iii) for the year in which the Termination Date occurs, if and
only if the Termination Date is on or prior to June 30, 2006, $50,000 if such
amount is otherwise payable pursuant to Section 3.2(a).
          (c) Accrued Base Obligations shall be paid within thirty (30) days
after the Termination Date, and Accrued Bonus Obligations shall be paid on the
date on which they would have been paid under this Agreement absent the
occurrence of the Termination Date.
     4.2 Termination Procedures. Except as otherwise provided in this Agreement,
any termination of Executive’s employment by the Company or by Executive (other
than termination pursuant to death) shall be communicated by written Notice of
Termination to the other party hereto. For purposes of this Agreement, a “Notice
of Termination” shall mean a notice which shall indicate the specific
termination provision in this Agreement relied upon and, if applicable, shall
set forth in reasonable detail the facts and circumstances claimed to provide a
basis for termination of Executive’s employment under the provision so
indicated.
          No Notice of Termination of Executive for Cause shall be given by the
Company unless and until (i) adoption by the Board of Directors of Harris of a
resolution, finding that in the good faith opinion of the Board of Directors
Executive is guilty of the conduct described in the definition of Cause, after
at least five (5) business days notice is provided to Executive, such notice to
include in reasonable specificity the alleged conduct justifying such
termination for Cause, and (ii) an opportunity is given to Executive, together
with counsel, to be heard by the Board of Directors of Harris at a meeting
(which may be held by telephonic conference call). This Section 4.2 shall not
prevent Executive from challenging, pursuant to Section 6.1, the Board’s
determination that Cause exists, or that Executive has failed to cure any act
(or failure to act), to the extent permitted by this Agreement, that purportedly
formed the basis for the Board’s determination.

4



--------------------------------------------------------------------------------



 



     4.3 Death of Executive. If Executive dies prior to a Termination Date that
otherwise occurs, Company shall not thereafter be obligated to make any further
payments hereunder other than amounts for Accrued Base Obligations and Accrued
Bonus Obligations.
     4.4 Disability of Executive. If Executive is permanently disabled (as
defined in Company’s long-term disability insurance policy then in effect), then
the Board shall have the right to terminate Executive’s employment upon 30 days’
prior written notice to Executive at any time during the continuation of such
disability (“Disability”). In the event Executive’s employment is terminated for
Disability in accordance with this Section 4.4, Company shall not be obligated
to make any further payments hereunder except for Accrued Base Obligations and
Accrued Bonus Obligations.
     4.5 Termination for Cause.
          (a) Executive’s employment hereunder shall terminate immediately upon
a Notice of Termination from the Company that Executive is being terminated for
Cause (as defined herein), in which event Company shall not thereafter be
obligated to make any further payments hereunder other than Accrued Base
Obligations and Accrued Bonus Obligations.
          (b) “Cause” shall be limited to the following:
               (i) willful failure to substantially perform Executive’s duties
as described in Section 1.2 after demand for substantial performance is
delivered by Company in writing that specifically identifies the manner in which
Company believes Executive has not substantially performed Executive’s duties
and Executive’s failure to cure such non-performance within ten (10) days after
receipt of the Company’s written demand; provided, however, that a failure to
perform such duties during the remedy period set forth in subsection (i) of the
definition of Good Reason set forth in Section 4.7 hereof, following the
issuance of a Notice of Termination (as herein defined) by Executive for Good
Reason, shall not be Cause unless an arbitrator acting pursuant to Section 6.1
hereof finds Executive to have acted in bad faith in issuing such Notice of
Termination;
               (ii) willful conduct that is materially and demonstrably
injurious to Company or any of its subsidiaries, but not including good faith
conduct taken without intention to injure the Company or its subsidiaries that,
at the time engaged in, could not reasonably be expected to be more likely than
not to be materially injurious to the Company; or
               (iii) conviction or plea of guilty or nolo contendere to a felony
or to any other crime which involves moral turpitude or, if not including moral
turpitude, provided the act giving rise to such conviction or plea is materially
and demonstrably injurious to the Company or any of its subsidiaries;
               (iv) material violation of Section 5 of this Agreement, or
material violation of Company polices set forth in Company manuals or written
statements of policy provided in the case of violation of policy that such
violation is either materially and demonstrably injurious to Company or, if
curable, continues for more then three (3) days after written notice thereof is
given to Executive by the Company; and

5



--------------------------------------------------------------------------------



 



               (v) material breach of any material provision of this Agreement
by Executive, which breach continues for more than ten days after written notice
thereof is given by the Company to Executive.
     4.6 Termination Without Cause or by Executive for Good Reason.
          (a) The Company reserves the right to terminate Executive’s employment
at any time. If, however, a Termination Date occurs due to Company terminating
Executive without Cause or Executive terminating for Good Reason, then Company
shall have no further obligations under this Agreement except that Company shall
pay to Executive the amounts shown in Section 4.6(b). Section 4.6(b) shall not
apply to (i) termination in the ordinary course on any applicable June 30 if the
term of this Agreement is not automatically renewed, which circumstance is
covered by Section 4.6(c)) (ii) termination for Cause which circumstance is
covered by Section 4.5, (iii) termination by Executive without Good Reason which
circumstance is covered by Section 4.7, (iv) termination by reason of death
which circumstance is covered by Section 4.3, or (v) termination by reason of
Disability which circumstance is covered by Section 4.4.
          (b) If Company terminates Executive without Cause or Executive
terminates with Good Reason, then the Company shall pay to Executive:
               (i) the Accrued Base Obligations through the Termination Date,
payable promptly after the Termination Date,
               (ii) any unpaid Performance Bonus earned for any fiscal year
ended before the Termination Date payable the later of (A) the date on which
such Performance Bonus would be paid absent termination and (B) the date 30 days
after the Termination Date,
               (iii) the Performance Bonus, if any is earned, for the fiscal
year in which the Termination Date occurs, allocable to and prorated for the
period prior to termination, calculated by annualizing any short period before
termination, calculated and payable when Performance Bonuses for the applicable
year are paid to all other Company senior executives,
               (iv) Base Compensation through and including the date one year
after the Termination Date, payable at the same times as paid under Section 3.1;
and
               (v) benefits as required by Section 3.3 of this Agreement during
the same period that Base Compensation is due under Section 4.6(b)(iv);
provided, however, if Executive, Executive’s spouse or Executive’s dependents
are ineligible to participate in the Company benefit programs under Section 3.3,
the Company shall arrange to provide Executive, Executive’s spouse and
Executive’s dependents with the economic equivalent of such benefits which they
otherwise would have been entitled to receive, and further provided that such
benefits become secondary to primary coverage upon the date or dates Executive
receives coverage and benefits which are substantially similar, taken as a
whole, without waiting period or pre-existing condition limitations, under the
plans and programs of a subsequent employer.
          (c) If this Agreement is terminated in the ordinary course on any
applicable June 30 because of a non-renewal notice given by the Company under
Section 2.1, then

6



--------------------------------------------------------------------------------



 




Company shall have no further obligations under this Agreement except that
Company shall pay to Executive the payments to which the Executive would be
entitled under Section 4.6(b)(i), (ii), (iii), (iv), and (v). If this Agreement
is terminated in the ordinary course on any applicable June 30 because of a
non-renewal notice given by the Executive under Section 2.1, then Company shall
have no further obligations under this Agreement except that Company shall pay
to Executive the payments to which the Executive would be entitled under
Section 4.6(b)(i), (ii), and (iii).
     4.7 Termination by Executive without Good Reason. In the event Executive’s
employment is voluntarily terminated by Executive without Good Reason (and
Executive may terminate this Agreement without Good Reason upon fifteen
(15) days prior notice), Company shall not be obligated to make any further
payments to Executive hereunder other than Accrued Base Obligations and Accrued
Bonus Obligations through the Termination Date.
          “Good Reason” shall mean the following:
               (i) material breach of Company’s obligations hereunder, including
any assignment of duties not included within the Executive’s duties described in
Section 1.2 unless previously agreed to in writing by Executive, provided that
Executive shall have given reasonably specific written notice thereof to
Company, and Company shall have failed to remedy the circumstances within
fifteen (15) days thereafter;
               (ii) any decrease in Executive’s salary as it may have increased
during the term of this Agreement, except for decreases that are in conjunction
with decreases in executive salaries by the Company generally and that do not
result in a decrease in Executive’s annual salary below $325,000 per annum;
               (iii) the failure of Executive to continue to be appointed to the
position of Chief Financial Officer; or
               (iv) the failure of any successor in interest of the Company to
be bound by the terms of this Agreement in accordance with Section 6.4 hereof.
Notwithstanding subsections (i) and (iii) above, after a Change of Control, Good
Reason shall not include a change of title, reporting line, responsibilities,
and duties so long as such changed title, reporting line, and reassignment of
executive duties are at a level commensurate with the level of participation of
the Company in the controlling person (such as, for example, executive duties at
a divisional, subsidiary, or group level, if the Company becomes a division,
subsidiary, or group within the controlling person), or assignment of other
duties not materially inconsistent with duties appropriate for a past chief
financial officer; provided, that following such Change in Control, Executive
remains the highest ranking financial officer of such division, subsidiary or
group within the controlling person.
          Executive must provide a Notice of Termination to the Company that he
is intending to terminate his employment for Good Reason within one hundred and
eighty (180) days after Executive has actual knowledge of the occurrence of the
latest event he believes constitutes Good Reason, which termination notice shall
specify a termination date within thirty (30) days after the date of such notice
except for termination under subsection (i) in which case the termination date
shall be as provided in such subsection. Executive’s right to terminate
Executive’s employment hereunder for Good Reason shall not be affected by
Executive’s subsequent Disability provided that the notice of intention to
terminate is given prior to the onset of such Disability. Subject to compliance
by Executive with the notice provisions of this Section 4.7, Executive’s
continued employment prior to terminating employment for Good Reason shall not
constitute consent to, or a waiver of rights with respect to, any act or failure
to act constituting Good Reason. In the event Executive delivers to the Company
a Notice of Termination for Good Reason, upon request of the Board Executive
agrees to appear before a meeting of the Board called and held for such purpose
(after reasonable notice) and specify to the

7



--------------------------------------------------------------------------------



 




Board the particulars as to why Executive believes adequate grounds for
termination for Good Reason exist. No action by the Board, other than the remedy
of the circumstances within the time periods specified in this Section 4.7,
shall be binding on Executive.
     4.8 Mitigation. Executive shall not be required to mitigate amounts payable
under this Section 4 by seeking other employment or otherwise, and there shall
be no offset against amounts due Executive under this Agreement on account of
subsequent employment except as specifically provided herein.
     4.9 Change of Control.
          (a) If Executive is terminated without Cause, a Termination Date
occurs on a June 30 due to non-renewal by the Company of the term of this
Agreement under Section 2.1, or Executive terminates his employment for Good
Reason, in each such case during the fifteen-month period following a Change of
Control (as defined below), then in addition to payments and benefits to which
Executive is entitled under Section 4.6, Executive also shall receive
reimbursement for reasonable (in the discretion of the Company) and actual
expenses incurred by Executive for six months of out-placement services.
          (b) If a Change of Control shall have occurred:
               (i) after such Change of Control Executive’s entitlement to Bonus
under Section 3.2(b) may be modified by the new controlling Person in a
reasonable manner (not to be less favorable to the Executive than the manner in
which bonus calculations are modified for other executive officers) so that such
Bonus is calculated with reference to a performance-based bonus plan provided by
the new controlling Person; and
               (ii) after such Change of Control Executive’s entitlement to
payments and benefits under Sections 3.3 and 3.4 may be modified by the new
controlling Person to entitlement to those benefits generally provided to
executives of the new controlling Person.
          (c) A “Change of Control” shall be deemed to have occurred if:
               (i) the following individuals cease for any reason to constitute
a majority of the number of directors then serving as directors of the Company:
individuals who, on the date hereof, constitute the Board of Directors of the
Company and any new director (other than a director whose initial assumption of
office is in connection with the settlement of an actual or threatened election
contest, including but not limited to a consent solicitation, relating to the
election of directors of the Company) whose appointment or election by the Board
of Directors of the Company or nomination for election by the Company’s
stockholders was approved or recommended by a vote of at least a majority of the
directors then still in office who either were directors on the date hereof or
whose appointment, election or nomination for election was previously so
approved or recommended;
               (ii) the stockholders of the Company approve a complete
liquidation or dissolution of the Company, except in connection with a
recapitalization or other transaction which does not otherwise constitute a
Change of Control for purposes of subsection (iii) or (iv) below;

8



--------------------------------------------------------------------------------



 



               (iii) any consolidation or merger of the Company occurs; or
               (iv) any sale, lease, exchange or other transfer (in one
transaction or a series of related transactions) of assets accounting for fifty
percent (50%) or more of total assets, fifty percent (50%) or more of the total
revenues, or stock accounting for fifty percent (50%) or more of voting power,
of the Company occurs;
other than, in case of either subsection (iii) or (iv), a transaction in which
immediately following such transaction, (x) more than fifty percent (50%) of the
combined voting power of the then outstanding voting securities of the surviving
entity in the case of a merger or consolidation or acquiring entity in the case
of a transfer (in each case, the “Surviving Entity”) entitled to vote generally
in the election of directors (or other determination of governing body) is then
beneficially owned (within the meaning of Rule 13d-3 under the Securities
Exchange Act of 1934) by all or substantially all of the individuals and
entities who were the owners of Company common stock immediately prior to such
transaction in substantially the same proportion, as among themselves, as their
ownership of such common stock immediately prior to such transaction, or (y) a
majority of the directors (or other governing body) of the Surviving Entity
consists of members of the Board of Directors of the Company in office during
the twelve months preceding the applicable transaction.
          (d) If all or any portion of the payments or other benefits paid or
payable to Executive under this Agreement and under any other plan, program or
agreement of the Company or its affiliates, in each case, however, in connection
with or after a Change of Control, are determined to constitute an excess
parachute payment within the meaning of Section 280G of the Internal Revenue
Code of 1986, as amended, and as it may be amended on or after the date of this
Agreement (the “Code”), and results in the imposition on Executive of an excise
tax under Section 4999 of the Code, then, in addition to any other benefits to
which Executive is entitled under this Agreement, Harris shall pay to Executive
an amount equal to the sum of (i) the excise taxes payable by Executive by
reason of receiving excess payments; and (ii) a gross-up amount necessary to
offset any and all applicable federal, state, and local excise, income, or other
taxes incurred by Executive by reason of Harris’s payment of the excise tax
described in (i) above (but not including any additional amount to offset any
taxes on the gross-up amount paid pursuant to this subclause (ii)).
5. NON-COMPETITION AND CONFIDENTIALITY
     5.1 Non-Competition.
          (a) During the period that Executive is employed by the Company, and
for a period of one year after the Termination Date (the “Non-Competition
Period”), Executive shall not, directly or indirectly, own, manage, operate,
join, control, participate in, invest in or otherwise be connected or associated
with, in any manner, including, without limitation, as an officer, director,
employee, distributor, independent contractor, independent representative,
partner, consultant, advisor, agent, proprietor, trustee or investor, any
Competing Business (defined below); provided, however, that ownership of 4.9% or
less of the stock or other securities of a corporation, the stock of which is
listed on a national securities exchange or is quoted on the NASDAQ Stock
Market’s National Market, shall not constitute a breach of this

9



--------------------------------------------------------------------------------



 




Section 5, so long as the Executive does not in fact have the power to control,
or direct the management of, or is not otherwise engaged in activities with,
such corporation.
          (b) For purposes of this Section 5.1, the term “Competing Business”
shall mean any business or venture which is substantially similar to the whole
or any significant part of the business conducted by Company, and which is in
material competition with the Company, and the term “Affiliate” of any person or
entity shall mean any other person or entity directly or indirectly controlling,
controlled by or under common control with such particular person or entity,
where “control” means the possession, directly or indirectly, of the power to
direct the management and policies of a person or entity whether through the
ownership of voting securities, contract, or otherwise.
     5.2 No Solicitation. During the Noncompetion Period, the Executive shall
not, directly or indirectly, including on behalf of, for the benefit of, or in
conjunction with, any other person or entity, (i) solicit, assist, advise,
influence, induce or otherwise encourage in any way, any employee of Company to
terminate such employee’s relationship with Company for any reason, or assist
any person or entity in doing so, or employ, engage or otherwise contract with
any employee or former employee of Company in a Competing Business or any other
business unless such former employee shall not have been employed by Company for
a period of at least one year and no solicitation prohibited hereby shall have
occurred prior to the end of such one-year period, (ii) interfere in any manner
with the relationship between any employee and Company, or (iii) contact,
service or solicit any existing clients, customers or accounts of Company on
behalf of a Competing Business, either as an individual on Executive’s own
account, as an investor, or as an officer, director, partner, joint venturer,
consultant, employee, agent or salesman of any other person or entity.
     5.3 Confidential Information.
          (a) “Confidential Information” shall mean all proprietary or
confidential records and information, including, but not limited to,
development, marketing, purchasing, organizational, strategic, financial,
managerial, administrative, production, distribution and sales information,
distribution methods, data, specifications, technologies, methods, and processes
(including the Transferred Property as hereinafter defined) presently owned or
at any time hereafter developed by Company, or its agents, consultants, or
otherwise on its behalf, or used presently or at any time hereafter in the
course of the business of Company, that are not otherwise part of the public
domain.
          (b) Executive hereby sells, transfers and assigns to Company, or to
any person or entity designated by Company, all of Executive’s entire right,
title and interest in and to all inventions, ideas, methods, developments,
disclosures and improvements (the “Inventions”), whether patented or unpatented,
and copyrightable material, and all trademarks, trade names, all goodwill
associated therewith and all federal and state registrations or applications
thereof, made, adopted or conceived by solely or jointly, in whole or in part
prior to the Termination Date which (i) relate to methods, apparatus, designs,
products, processes or devices sold, leased, used or under construction or
development by Company or (ii) otherwise relate to or pertain to the business,
products, services, functions or operations of the Company (collectively, the
“Transferred Property”). Executive shall make adequate written records of all
Inventions, which

10



--------------------------------------------------------------------------------



 




records shall be Company’s property and shall communicate promptly and disclose
to Company, in such forms Company requests, all information, details and data
pertaining to the aforementioned Inventions. Whether during the term of this
Agreement or thereafter, Executive shall execute and deliver to Company such
formal transfers and assignments and such other papers and documents as may be
required of Executive to permit Company, or any person or entity designated by
Company, to file and prosecute patent applications (including, but not limited
to, records, memoranda or instruments deemed necessary by Company for the
prosecution of the patent application or the acquisition of letters patent in
the United states, foreign counties or otherwise) and, as to copyrightable
material, to obtain copyrights thereon, and as to trademarks, to record the
transfer of ownership of any federal or state registrations or applications.
          (c) All Confidential Information is considered secret and will be
disclosed to the Executive in confidence, and Executive acknowledges that, as a
consequence of Executive’s employment and position with Company, Executive may
have access to and become acquainted with Confidential Information. Except in
the performance of Executive’s duties as an employee of Company, Executive shall
not, during the term and at all times thereafter, directly or indirectly for any
reason whatsoever, disclose or use any such Confidential Information. All
records, files, drawings, documents, equipment and other tangible items (whether
in electronic form or otherwise), wherever located, relating in any way to or
containing Confidential Information, which Executive has prepared, used or
encountered or shall in the future prepare, use or encounter, shall be and
remain Company’s sole and exclusive property and shall be included in the
Confidential Information. Upon termination of this Agreement, or whenever
requested by Company, Executive shall promptly deliver to Company any and all of
the Confidential Information and copies thereof, not previously delivered to
Company, that may be in the possession or under the control of the Executive.
The foregoing restrictions shall not apply to the use, divulgence, disclosure or
grant of access to Confidential Information to the extent, but only to the
extent, (i) expressly permitted or required pursuant to any other written
agreement between Executive and Company, (ii) such Confidential Information has
been publicly disclosed (not due to a breach by the Executive of Executive’s
obligations hereunder, or by breach of any other person, of a fiduciary or
confidential obligation to Company) or (iii) the Executive is required to
disclose Confidential Information by or to any court of competent jurisdiction
or any governmental or quasi-governmental agency, authority or instrumentality
of competent jurisdiction, provided, however, that the Executive shall, prior to
any such disclosure, immediately notify Company of such requirements and
provided further, however, that the Company shall have the right, at its
expense, to object to such disclosures and to seek confidential treatment of any
Confidential Information to be so disclosed on such terms as it shall determine.
     5.4 Consideration for Section 5 Covenants. In consideration of the
covenants contained in this Section 5, the Company is willing to incur the
payment and related obligations under this Agreement, including in particular
and without limitation those obligations under Section 4.6(b)(iv). Executive
acknowledges and agrees that the Company’s entry into this Agreement and its
incurrence of the related payment and other obligations hereunder are fair and
adequate consideration for the Executive’s obligations under this Section 5, and
that the Company has advised Executive that it would not bind itself in advance
to the obligations hereunder but for Executive’s agreement to this Section 5. In
this regard, the Executive

11



--------------------------------------------------------------------------------



 



understands that the provisions of this Section 5 may limit Executive’s ability
to earn a livelihood in a business similar or related to the business of
Company, but nevertheless agrees and acknowledges that (i) the provisions of
Section 5 are reasonable and necessary for the protection of Company, and do not
impose a greater restraint than necessary to protect the goodwill or other
business interest of Company, (ii) such provisions contain reasonable
limitations as to the time and the scope of activity to be restrained, and
(iii) the Company’s advance agreement to make payments under the various
circumstances set forth in this Agreement provide Executive with benefits
adequate to fully compensate Executive for any lost opportunity due to the
operation of Section 5. In consideration of the foregoing and in light of
Executive’s education, skills and abilities, Executive agrees that all defenses
by Executive to the strict enforcement of such provisions are hereby waived by
Executive.
     5.5 Acknowledgement; Remedies; Survival of this Agreement.
          (a) Executive acknowledges that violation of any of the covenants and
provisions set forth in Section 5 of this Agreement would cause Company
irreparable damage and agrees that Company’s remedies at law for a breach or
threatened breach of any of the provisions of this Section 5 would be inadequate
and, in recognition of this fact, in the event of a breach or threatened breach
by Executive of any of the provisions of this Agreement, it is agreed that, in
addition to the remedies at law or in equity, Company shall be entitled, without
the posting of a bond, to equitable relief in the form of specific performance,
a temporary restraining order, temporary or permanent injunction, or any other
equitable remedy which may then be available for the purposes of restraining
Executive from any actual or threatened breach of such covenants. Without
limiting the generality of the foregoing, if Executive breaches or threatens to
breach this Section 5 hereof, such breach or threatened breach will entitle
Company (i) to terminate its obligations to make further payments otherwise
required under this Agreement, and (ii) to enjoin Executive from disclosing any
Confidential Information to any Competing Business, to enjoin any Competing
Business from retaining Executive or using any such Confidential Information,
and to enjoin Executive from rendering personal services to or in connection
with any Competing Business. The rights and remedies of the parties hereto are
cumulative and shall not be exclusive, and each such party shall be entitled to
pursue all legal and equitable rights and remedies and to secure performance of
the obligations and duties of the other under this Agreement, and the
enforcement of one or more of such rights and remedies by a party shall in no
way preclude such party from pursuing, at the same time or subsequently, any and
all other rights and remedies available to it.
          (b) The provisions of this Section 5 shall survive the termination of
Executive’s employment with Company.

6.   MISCELLANEOUS

     6.1 Arbitration. Any dispute or controversy arising under or in connection
with this Agreement shall be settled exclusively by arbitration in Rochester,
New York, in accordance with the Commercial Arbitration Rules of the American
Arbitration Association then in effect. Judgment may be entered on the
arbitrator’s award in any court having jurisdiction. The parties consent to the
authority of the arbitrator, if the arbitrator so determines, to award fees and
expenses (including legal fees) to the prevailing party in the arbitration.
Notwithstanding the

12



--------------------------------------------------------------------------------



 



foregoing, Company shall be entitled to enforce the provisions of Section 5
hereof through proceedings brought in a court of competent jurisdiction as
contemplated by Section 6.7 hereof.
     6.2 Severability; Reasonableness of Agreement. If any term, provision or
covenant of this Agreement or part thereof, or the application thereof to any
person, place or circumstance shall be held to be invalid, unenforceable or void
by an arbitrator or court of competent jurisdiction, the remainder of this
Agreement and such term, provision or covenant shall remain in full force and
effect, and any such invalid, unenforceable or void term, provision or covenant
shall be deemed, without further action on the part of the parties hereto,
modified, amended and limited, and the arbitrator or court shall have the power
to modify, amend and limit any such term, provision or covenant, to the extent
necessary to render the same and the remainder of the Agreement valid,
enforceable and lawful.
     6.3 Key Employee Insurance. Company in its sole discretion shall have the
right at its expense to purchase insurance on the life of Executive, in such
amounts as it shall from time to time determine, of which Company shall be the
beneficiary. Executive shall submit to such physical examinations as may
reasonably be required and shall otherwise cooperate with Company in obtaining
such insurance.
     6.4 Assignment; Benefit. This Agreement shall not be assignable by
Executive, other than Executive’s rights to payments or benefits hereunder,
which may be transferred only by will or the laws of descent and distribution.
Upon Executive’s death, this Agreement and all rights of Executive hereunder
shall inure to the benefit of and be enforceable by Executive’s beneficiary or
beneficiaries, personal or legal representatives, or estate, to the extent any
such person succeeds to Executive’s interests under this Agreement. No rights or
obligations of Company under this Agreement may be assigned or transferred
except to any successor to the Company’s business and/or assets (by merger,
purchase of stock or assets, or otherwise) which, to the extent not otherwise
automatically provided by operation of law, expressly assumes and agrees to
perform this Agreement in the same manner and to the same extent that Company
would be required to perform if no such succession had taken place.
     6.5 Notices. All notices hereunder shall be in writing and shall be deemed
sufficiently given (i) if hand-delivered, on the date of delivery, (ii) if sent
by documented overnight delivery service, on the first business day after
deposit with such service for overnight delivery, and (iii) if sent by
registered or certified mail, postage prepaid, return receipt requested, on the
third business day after deposit in the U.S. mail, in each case addressed as set
forth below or at such other address for either party as may be specified in a
notice given as provided herein by such party to the other. Any and all service
of process and any other notice in any such action, suit or proceeding shall be
effective against any party if given as provided in this Agreement; provided
that nothing herein shall be deemed to affect the right of any party to serve
process in any other manner permitted by law.

13



--------------------------------------------------------------------------------



 



             
 
           
 
  (i)   If to Company:    
 
           
 
      Harris Interactive Inc.    
 
      135 Corporate Woods    
 
      Rochester, New York 14623    
 
      Attention: Chief Executive Officer    
 
                With Copies To:    
 
           
 
      Beth Ela Wilkens, Esq.    
 
      Harris Beach PLLC    
 
      99 Garnsey Road    
 
      Pittsford, New York 14534    
 
           
 
  (ii)   If to Executive:    
 
           
 
      Ronald E. Salluzzo    
 
     
10117 Meyer Point Terrace
Potomac, Maryland 20854
     

     6.6 Entire Agreement; Modification. This Agreement constitutes the entire
agreement between the parties hereto with respect to the matters contemplated
herein and supersedes all prior agreements and understandings with respect
thereto. No amendment, modification, or waiver of this Agreement shall be
effective unless in writing. Neither the failure nor any delay on the part of
any party to exercise any right, remedy, power or privilege hereunder shall
operate as a waiver thereof, nor shall any single or partial exercise of any
right, remedy, power or privilege preclude any other or further exercise of the
same or of any other right, remedy, power, or privilege with respect to such
occurrence or with respect to any other occurrence.
     6.7 Governing Law. This Agreement is made pursuant to, and shall be
construed and enforced in accordance with, the laws of the State of Delaware and
the federal laws of the United States of America, to the extent applicable,
without giving effect to otherwise applicable principles of conflicts of law.
Subject to Section 6.1 of this Agreement, the parties hereto expressly consent
to the jurisdiction of any state or federal court located in the State of New
York, and to venue therein, and consent to the service of process in any such
action or proceeding by certified or registered mailing of the summons and
complaint therein directed to Executive or Company, as the case may be, at its
address as provided in Section 6. hereof.
     6.8 Prevailing Party. Should either party breach the terms of this
Agreement, the prevailing party who seeks to enforce the terms and conditions of
this Agreement shall be entitled to recover its attorneys fee and disbursements.
     6.9 Headings; Counterparts; Interpretation. The headings of paragraphs in
this Agreement are for convenience only and shall not affect its interpretation.

14



--------------------------------------------------------------------------------



 



     This Agreement may be executed in two or more counterparts, each of which
shall be deemed to be an original and all of which, when taken together, shall
be deemed to constitute the same Agreement.
     The Company and the Executive each acknowledge that it has been represented
by legal counsel in the negotiation and drafting of this Agreement, that this
Agreement has been drafted by mutual effort, and that no ambiguity in this
Agreement shall be construed against either party as draftsperson.
     6.10 Further Assurances. Each of the parties hereto shall execute such
further instruments and take such other actions as the other party shall
reasonably request in order to effectuate the purposes of this Agreement.
     IN WITNESS WHEREOF, this Agreement has been executed and delivered as of
the date first above written.
[Signature Page Follows]

15



--------------------------------------------------------------------------------



 



         
 
        HARRIS INTERACTIVE INC.    
 
       
By:
  /s/ Gregory T. Novak    
 
       
 
  Gregory T. Novak    
 
  Chief Executive Officer              
        /s/ Ronald E. Salluzzo 
         
 
  RONALD E. SALLUZZO    

16



--------------------------------------------------------------------------------



 



EXHIBIT A
(FORM OF NON-QUALIFIED STOCK OPTION AGREEMENT)
NON-QUALIFIED STOCK OPTION AGREEMENT
     THIS AGREEMENT, entered into as of the Grant Date (as defined in
Section 1), by and between the Participant and Harris Interactive Inc. (the
“Company”) This Agreement is made in connection with the Employment Agreement
between the Company and the Participant effective March 6, 2006, as the same may
be modified, extended, restated, or replaced from time to time (the “Employment
Agreement”).
     IT IS AGREED, by and between the Company and the Participant, as follows:
     1. Terms of Award. The following terms used in this Agreement shall have
the meanings set forth in this Section 1:

  (a)   The “Participant” is Ronald E. Salluzzo.     (b)   The “Grant Date” is
March 6, 2006.     (c)   The number of “Covered Shares” shall be 350,000 shares
of Stock.     (d)   The “Initial Exercise Date” is March 6, 2007.     (e)   The
“Exercise Price” is $                                         per share.     (f)
  The “Stock” shall be par value $.001 shares of common stock of the Company.

Other terms used in this Agreement are defined in Section 12 and elsewhere in
this Agreement.
     2. Award and Exercise Price. The Participant is hereby granted an option
(the “Option”) to purchase the number of Covered Shares of Stock at the Exercise
Price per share as set forth in Section 1. The Option is not intended to qualify
as an incentive stock option as defined in the Plan and in Section 422(b) of the
Code.
     3. Date of Exercise. The Option shall become exercisable with respect to:

  (a)   1/4th of the Covered Shares as of the Initial Exercise Date; and     (b)
  1/48th of the Covered Shares as of the end of each of the next 36 calendar
months thereafter,

provided, however, that to the extent that the Option has not become exercisable
on of before the Participant’s Date of Termination, such Option shall no longer
become exercisable in accordance with the foregoing schedule as of any date
subsequent to the Participant’s Date of Termination except as provided in the
immediately following paragraph. Exercisability under this schedule is
cumulative, and after the Option becomes exercisable under the schedule with
respect to any

17



--------------------------------------------------------------------------------



 



portion of the Covered Shares, it shall continue to be exercisable with respect
to that portion, and only that portion, of the Covered Shares until the
Expiration Date (described in Section 4 below).
     Notwithstanding the foregoing provisions of this Section 3, the Option
shall become immediately exercisable with respect to all of the Covered Shares
(whether or not previously vested) upon the occurrence of either (i) the
Participant’s Date of Termination by reason of the Participant’s death or
Disability if such Date of Termination is after the Initial Exercise Date, or
(ii) the date of a Change in Control if the Participant’s Date of Termination
does not occur before such Change in Control.
     4. Expiration. The Option, to the extent not theretofore exercised, shall
not be exercisable on or after the Expiration Date. The “Expiration Date” shall
be earliest to occur of:
     (a) the ten-year anniversary of the Grant Date;
     (b) if the Participant’s Date of Termination occurs by reason of Disability
or death, the one-year anniversary of such Date of Termination;
     (c) if the Participant’s Date of Termination occurs for reasons other than
death or Disability, three months after the Date of Termination; and
     (d) the date of termination of Participant’s employment by virtue of the
breach by Participant of his or her obligations under Section 8 of this
Agreement.
In the event of the Participant’s death while in the employ of the Company, the
Participant’s executors or administrators (or the person or persons to whom the
Participant’s rights under the Option shall have passed by the Participant’s
will or by the laws of descent and distribution) may exercise, any unexercised
portion of the Option to the extent such exercise is otherwise permitted by this
Agreement.
     Any Option exercised subsequent to the Participant’s Date of Termination as
permitted hereunder shall be exercisable only to the extent vested at the time
of the Participant’s Date of Termination, regardless of the reason for the
termination, and no extension of time beyond the Participant’s Date of
Termination shall permit exercise beyond the date such Option would otherwise
expire if no termination had occurred.
     5. Method of Option Exercise. The Option may be exercised in whole or in
part by filing a written notice with, and which must be received by, the
Secretary of the Company (or if the Participant is then the Secretary, by the
Manager of External Reporting of the Company, or person holding the then
equivalent position) at its corporate headquarters prior to the Expiration Date.
Such notice shall (a) specify the number of shares of Stock which the
Participant elects to purchase; provided, however, that not less than one
hundred (100) shares of Stock may be purchased at any one time unless the number
purchased is the total number of shares available for purchase at that time
under the Option, and (b) be accompanied by payment of the Exercise Price for
such shares of Stock indicated by the Participant’s election. Payment shall be
by cash or by check payable to the Company, or, at the discretion of the
Committee at any time: (a) all

18



--------------------------------------------------------------------------------



 



or a portion of the Exercise Price may be paid by the Participant by delivery of
shares of Stock acceptable to the Committee (including, if the Committee so
approves, the withholding of shares otherwise issuable upon exercise of the
Option) and having an aggregate Fair Market Value (valued as of the date of
exercise) that is equal to the amount of cash that would otherwise be required;
and (b) the Participant may pay the Exercise Price by authorizing a third party
to sell shares of Stock (or a sufficient portion of the shares) acquired upon
exercise of the Option and remit to the Company a sufficient portion of the sale
proceeds to pay the entire Exercise Price and any tax withholding resulting from
such exercise.
     6. Withholding. All distributions under this Agreement are subject to
withholding of all applicable taxes. At the election of the Participant, and
subject to such rules as may be established by the Committee, such withholding
obligations may be satisfied through the surrender of shares of Stock which the
Participant already owns, or to which the Participant is otherwise entitled
under the Plan.
     7. Transferability. The Option is not transferable other than as designated
by the Participant by will or by the laws of descent and distribution, and
during the Participant’s life, may be exercised only by the Participant or the
Participant’s legal guardian or legal representative. However, the Participant,
with the approval of the Committee, may transfer the Option for no consideration
to or for the benefit of the Participant’s Immediate Family (including, without
limitation, to a trust for the benefit of the Participant or the Participant’s
Immediate Family or to a partnership or limited liability company for the
exclusive benefit of the Participant or one or more members of the Participant’s
Immediate Family), subject to such limits as the Committee may establish, and
the transferee shall remain subject to all the terms and conditions applicable
to the Option prior to such transfer. The foregoing right to transfer Option
shall apply to the right to consent to amendments to this Agreement and, in the
discretion of the Committee, shall also apply to the right to transfer ancillary
rights associated with the Option.
     8. Non-Competitive Agreement. In consideration of, and as a condition to,
the grant of the Option and in consideration of the other rights and privileges
of a Participant of the Company, Participant agrees that during the term of
Participant’s employment or other contractual relationship giving rise to
Participant’s services on behalf of the Company, he shall not, directly or
indirectly, as a director, officer, employee, agent, partner or equity owner
(except as owner of less than 1% of the shares of the publicly traded stock of a
corporation) of any entity, that competes in any manner with the Company.
Furthermore, Participant agrees that, for a period of one year after voluntary
termination of his employment or other contractual relationship giving rise to
Participant’s services on behalf of the Company, Participant shall not, directly
or indirectly, as a director, officer, employee, agent, partner or equity owner
(except as owner of less than 1% of the shares of the publicly traded stock of a
corporation) of any entity, solicit or otherwise deal in any way with any of the
clients or customers of the Company as of the time of his voluntary termination
(including any client to whom the Company has sold services or products in the
two years prior to termination and any prospective client or customer for whom a
bid has been prepared within the previous six months) with respect to any
services or products competitive with those of the Company. Participant
acknowledges that the Company’s

19



--------------------------------------------------------------------------------



 



legal remedies for a breach of this provision shall be inadequate and that the
Company shall be entitled to obtain injunctive relief to enforce this provision.
     9. Limit on Distribution. Distribution of shares of Stock shall be subject
to the following:
     (a) Notwithstanding any other provision of this Agreement, the Company
shall have no liability to deliver any shares of Stock or make any other
distribution of benefits hereunder unless such delivery or distribution would
comply with all applicable laws (including, without limitation, the requirements
of the Securities Act of 1933), and the applicable requirements of any
securities exchange or similar entity.
     (b) To the extent that this Agreement provides for issuance of stock
certificates to reflect the issuance of shares of Stock, the issuance may be
effected on a non-certificated basis, to the extent not prohibited by applicable
law or the applicable rules of any stock exchange or a national market system,
including without limitation the Nasdaq National Stock Market.
     (c) No fractional shares of Stock shall be issued or delivered pursuant to
the Option, and the Committee shall determine whether cash shall be paid or
transferred in lieu of any fractional shares of Stock, or whether such
fractional shares of Stock or any rights thereto shall be canceled.
     10. Extraordinary Events. In the event of a corporate transaction involving
the Company (including, without limitation, any stock dividend, stock split,
extraordinary cash dividend, recapitalization, reorganization, merger,
consolidation, split-up, spin-off, combination or exchange of shares), the
Committee will make any appropriate adjustments to the number of Covered Shares
to preserve the benefits or potential benefits of this Agreement. Action by the
Committee may include adjustment of (i) the number and kind of shares which may
be delivered hereunder, (ii) the Exercise Price, and (iii) any other adjustments
that the Committee determines to be equitable. The Committee’s good faith
determination of the adjustment absent manifest error shall be binding on the
Participant.
     11. Limitation of Implied Rights.
     (a) Neither a Participant nor any other person shall, by reason of this
Agreement, acquire any right in or title to any assets, funds or property of the
Company or any Related Company whatsoever, including, without limitation, any
specific funds, assets, or other property which the Company or any Related
Company, in their sole discretion, may set aside in anticipation of a liability
hereunder. A Participant shall have only a contractual right to the Stock to the
extent provided herein, unsecured by any assets of the Company or any Related
Company. Nothing contained herein shall constitute a guarantee that the assets
of the Company shall be sufficient to pay any benefits to any person.
     (b) This Agreement does not constitute a contract of employment, and does
not give Participant any right to be retained in the employ of the Company or
any Related Company, nor any right or claim to any benefit hereunder, unless
such right or claim has specifically accrued

20



--------------------------------------------------------------------------------



 



under the terms of this Agreement. The Option hereunder does not confer upon the
Participant any right as a stockholder of the Company prior to the date on which
the Participant exercises the Option in accordance with the terms of this
Agreement.
     12. Definitions. Capitalized terms not otherwise defined in this Agreement
shall have the meanings given to them in the Employment Agreement. For purposes
of this Agreement, the terms listed below shall be defined as follows:
     (a) “Date of Termination” shall be the first day occurring on or after the
Grant Date on which the Participant’s employment with the Company and its
Related Companies terminates for any reason; provided that a termination of
employment shall not be deemed to occur by reason of a transfer of the
Participant between the Company and a Related Company or between two Related
Companies; and further provided that the Participant’s employment shall not be
considered terminated while the Participant is on a leave of absence from the
Company or a Related Company approved by the Participant’s employer. If, as a
result of a sale or other transaction, the Participant’s employer ceases to be a
Related Company (and the Participant’s employer is or becomes an entity that is
separate from the Company), the occurrence of such transaction shall be treated
as the Participant’s Date of Termination caused by the Participant being
discharged by the employer.
     (b) “Committee” means the Compensation Committee of the Board of Directors
of the Company.
     (c) “Fair Market Value” shall be determined according to the following
rules:
          (i) If the Stock is at the time listed or admitted to trading on any
stock exchange or a national market system, including without limitation the
Nasdaq National Market or the Nasdaq Small Cap Market of the Nasdaq Stock
Market, then its Fair Market Value shall be the reported closing sale price of
the Stock (or the closing bid if no sales were reported) as quoted on such
exchange or system for the last market trading day on the date of determination.
          (ii) If the Stock is not at the time listed or admitted to trading on
a stock exchange, the Fair Market Value shall be the mean between the lowest
reported bid price and highest reported asked price of the Stock on the date in
question in the over-the-counter market, as such prices are reported in a
publication of general circulation selected by the Committee and regularly
reporting the market price of Stock in such market.
          (iii) If the Stock is not listed or admitted to trading on any stock
exchange or traded in the over-the-counter market, the Fair Market Value shall
be as determined in good faith by the Committee.
     (d) “Related Companies” means (i) any Person during any period in which it
owns, directly or indirectly, at least 50% of the voting power of all classes of
stock of the Company (or successor to the Company) entitled to vote; and
(ii) any Person during any period in which at least a 50% voting or profits
interest is owned, directly or indirectly, by the Company, by any

21



--------------------------------------------------------------------------------



 



Person that is a successor to the Company, or by any Person that is a Related
Company by reason of clause (i) next above.
     13. Heirs and Successors. This Agreement shall be binding upon, and inure
to the benefit of, the Company and its successors and assigns, and upon any
person or entity acquiring, whether by merger, consolidation, purchase of assets
or otherwise, all or substantially all of the Company’s assets and business. In
the event of the Participant’s death prior to exercise of this Award, the Award
may be exercised by the estate of the Participant to the extent such exercise is
otherwise permitted by this Agreement. Subject to the terms of the Plan, any
benefits distributable to the Participant under this Agreement that are not paid
at the time of the Participant’s death shall be paid at the time and in the form
determined in accordance with the provisions of this Agreement and the Plan, to
the beneficiary designated by the Participant in writing filed with the
Committee in such form and at such time as the Committee shall require. If a
deceased Participant fails to designate a beneficiary, or if the designated
beneficiary of the deceased Participant dies before the Participant or before
complete payment of the amounts distributable under this Agreement, the amounts
to be paid under this Agreement shall be paid to the legal representative or
representatives of the estate of the last to die of the Participant and the
beneficiary. Neither the benefits or obligations under this Agreement may be
transferred or assigned by Participant except as otherwise expressly provided
herein or in the Plan.
     14. Administration. The authority to manage and control the operation and
administration of this Agreement shall be vested in the Committee, and the
Committee shall have all powers with respect to this Agreement as it has with
respect to the Plan. Any interpretation of the Agreement by the Committee and
any decision made by it with respect to the Agreement is final and binding.
     15. Amendment. This Agreement may be amended by written Agreement of the
Participant and the Company, without the consent of any other person.
     THIS AGREEMENT SHALL NOT BE EFFECTIVE UNLESS A COPY SIGNED BY THE
PARTICIPANT IS DELIVERED TO THE COMPANY WITHIN THIRTY (30) DAYS AFTER THE DATE
HEREOF.
     IN WITNESS WHEREOF, the Participant has executed this Agreement, and the
Company has caused these presents to be executed in its name and on its behalf,
all as of the Grant Date.

                 
 
                Participant       HARRIS INTERACTIVE INC.    
 
               
 
      By:        
 
               
RONALD E. SALLUZZO
      Title:   Chief Executive Officer    

22